 Case 1:18-cv-05704-JBW-LB Document 8 Filed 11/01/18 Page 1 of 1 PageID #: 44



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------X                                      aooaa.YN OFFJCE
KHALED EL MAWARDY et al                             , ..

                V                                                         ORDER
                                                                        CV18-5704

ALPHABET INC. et al
           -----------------X
Jack B. Weinstein, Senior United States District Judge


              Pursuant to stipulation of the parties, this action is transferred to the Northern

District of California.




                                                    SO ORDERED




                                                     ~CK B. WEINSTEIN
                                                    SR. UNITED STATES DISTRICT JUDGE


Dated: 10/30/18
